DISMISSED and Opinion Filed June 15, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-21-01119-CR

                          EX PARTE RICKEY HICKS

              On Appeal from the Criminal District Court No. 5
                           Dallas County, Texas
                  Trial Court Cause No. WX21-93115-T

                       MEMORANDUM OPINION
                  Before Justices Myers, Carlyle, and Goldstein
                           Opinion by Justice Myers
       Before the Court is appellant’s May 27, 2022 amended voluntary motion to

dismiss the appeal. The motion is signed by appellant and by counsel. See TEX. R.

APP. P. 42.2(a). We GRANT the motion and DISMISS the appeal. See id. 43.2(f).




                                         /Lana Myers//
                                         LANA MYERS
                                         JUSTICE
2101119f.u05
Do Not Publish
TEX. R. APP. P. 47.2(b)
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

EX PARTE RICKEY HICKS                        On Appeal from the Criminal District
                                             Court No. 5, Dallas County, Texas
No. 05-21-01119-CR                           Trial Court Cause No. WX21-93115-
                                             T.
                                             Opinion delivered by Justice Myers.
                                             Justices Carlyle and Goldstein
                                             participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 15th day of June, 2022.




                                       –2–